Citation Nr: 1330042	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in March 2011.  He perfected a timely appeal in May 2011 and requested a Travel Board hearing.  A Travel Board hearing was held at the RO in June 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that his in-service duties as a bosun's mate in the U.S. Navy exposed him to significant acoustic trauma that subsequently caused his current bilateral hearing loss and tinnitus.  Having reviewed the record evidence, the Board finds that additional development is necessary before either of the underlying service connection claims can be adjudicated.

The Board notes initially that the Veteran was examined for adjudication purposes in February 2011.  Unfortunately, a review of the February 2011 VA audiology examination report shows that it is inadequate for VA adjudication purposes.  A review of the physical examination results obtained in February 2011 confirms that the Veteran experiences bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2012).  The VA examiner diagnosed the Veteran as having bilateral sensorineural hearing loss and tinnitus following this examination.  This examiner then opined that it was less likely than not that either of these disabilities was related to active service.  The rationale for this opinion was that the Veteran's bilateral hearing was "well within normal limits bilaterally" at his entrance and separation physical examinations and he reported "no complaints of 'ear, nose, throat troubles' or tinnitus" on the medical history report completed at his separation physical examination.  The rationale also was that the Veteran had reported "other noise exposure."  

The Veteran subsequently testified in June 2011 that his in-service noise exposure included using pneumatic drills and chipping and grinding paint while performing ship maintenance.  See Board hearing transcript dated June 23, 2011, at pp. 3.  The Board notes that this testimony is consistent with what the Veteran reported to the VA examiner in February 2011.  The Veteran also testified in June 2011 that his current bilateral hearing loss impacted his daily functioning by requiring him to ask colleagues at work to repeat themselves frequently when they talked to him and he had to read his co-worker's lips in order not to miss parts of their conversations with him.  Id., at pp. 5.  

It is not clear what "other noise exposure" the February 2011 VA examiner was referring to when she noted in the rationale for her nexus opinions that the Veteran had reported "other noise exposure" at that examination.  Nor is it clear from a review of this examination report whether the February 2011 VA examiner found that the Veteran's "other noise exposure" had caused or aggravated his current bilateral hearing loss and tinnitus.  For all of these reasons, the Board finds that the February 2011 VA audiology examination should be returned to the VA examiner who conducted it in order to obtain an addendum in which this examiner explains what "other noise exposure" she is referring to in her rationale for her negative nexus opinion concerning the contended etiological relationship between the Veteran's bilateral hearing loss and tinnitus and active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in East Orange, New Jersey, and ask the VA examiner who conducted the Veteran's February 7, 2011, VA audiology examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be forwarded to this VA examiner for review.  In her addendum to the February 2011 VA audiology examination report, this VA examiner should identify what "other noise exposure" she is referring to in her February 2011 opinion when she refers to "other noise exposure" being reported by the Veteran.  If the Veteran's "other noise exposure" reported to this examiner in February 2011 is identified, then this examiner should determine the impact, if any, of the Veteran's reported "other noise exposure" on his bilateral hearing loss and tinnitus.  If the Veteran did not report "other noise exposure" in February 2011, or if this examiner cannot determine what "other noise exposure" she is referring to in her February 2011 opinion, then she is asked to state whether her opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus has changed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised again that the Veteran contends that he incurred bilateral hearing loss and tinnitus during active service as a result of significant acoustic trauma from duties as a U.S. Navy bosun's mate that included using pneumatic drills and chipping and grinding paint while performing ship maintenance.  The examiner also is advised that the lack of contemporaneous service treatment records documenting in-service complaints of or treatment for bilateral hearing loss or tinnitus is not persuasive evidence that these disabilities were not incurred in service.

2.  If, and only if, the VA examiner who conducted the Veteran's February 7, 2011, VA audiology examination is not available, then schedule the Veteran for updated VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of service.  The examiner must provide detailed information regarding the impact of the Veteran's bilateral hearing loss, if diagnosed, on his daily functioning.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred bilateral hearing loss and tinnitus during active service as a result of significant acoustic trauma from duties as a U.S. Navy bosun's mate that included using pneumatic drills and chipping and grinding paint while performing ship maintenance.  The examiner also is advised that the lack of contemporaneous service treatment records documenting in-service complaints of or treatment for bilateral hearing loss or tinnitus is not persuasive evidence that these disabilities were not incurred in service.

3.  The Veteran should be given notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

